Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-15, 17-18, and 20-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-10, 12-13, 17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) in view of Nakazawa (JP 11176688).
Regarding claims 1 and 17, Kawamura et al. disclose in fig. 1, 3-4, a capacitor comprising:
an anode foil (1);
a cathode foil (2):
a separator (4) between the anode foil (1) and the cathode foil (2),
an electrode tab (3) is cold welded ([0002], [0009], [0017]) to one of the anode foil (1) or the cathode foil (2).
Kawamura et al. disclose the claimed invention except for the tab comprises a plurality of surfaces, wherein the plurality of surfaces comprises a flat surface and an opposing surface that is: 
A) arc-shaped, or 
B) separated from the flat surface by an s-shaped edge, or 
C) by sloped edge. 
Nakazawa discloses in fig. 2, an electrode tab comprising a plurality of surfaces, wherein the plurality of surfaces comprises a flat surface and an opposing surface that is arc-shaped. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrode tab of Kawamura et al. so it comprises a flat surface and an opposing surface that is arc-shaped, since such a modification would form a capacitor having reduced gaps produced near the tab.  The capacitor having increased capacitance and reduced size. 
Regarding claim 2, Kawamura et al. disclose an isolating patch (9) comprising, a material that isolates the electrode tab (3) from the separator (4) mechanically, electrically,  electro-chemically, or a chemical-ionically [0019].
Regarding claim 4, Kawamura et al. disclose an isolating patch (5) covering at least in part the electrode tab (9). 
Regarding claim 5, Kawamura et al. disclose the isolating patch further covers, at least in part, an adjacent region around the electrode tab (9) or of the cathode foil or the anode foil (1). 
Regarding claims 6-7, Kawamura et al. disclose in fig. 3, that the tab has a width of 0.2 mm, and an edge of the adjacent region would inherently be is less than 5 mm from the other edge of the tab.
Regarding claim 9, Kawamura et al. disclose the isolating patch (5, 9) comprises an isolating polymer layer or an isolating polymer coating [0011].
Regarding claim 10, Kawamura et al. disclose the isolating patch comprises an adhesive material [0011].
Regarding claim 12, Kawamura et al. disclose a method of manufacturing a capacitor, comprising:
positioning at least one electrode tab (3) on one side of a conducting foil (1),
cold welding [0002], [0009], [0017] at least one electrode tab (3) conducting foil (1); and
winding the at least one conducting foil (1) with a separator (4) to form a roll (fig. 1).
Kawamura et al. disclose the claimed invention except for the tab comprises a plurality of surfaces, wherein the plurality of surfaces comprises a flat surface and an opposing surface that is: 
A) arc-shaped, or 
B) separated from the flat surface by an s-shaped edge, or 
C) by sloped edge. 
Nakazawa discloses in fig. 2, an electrode tab comprising a plurality of surfaces, wherein the plurality of surfaces comprises a flat surface and an opposing surface that is arc-shaped. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrode tab of Kawamura et al. so it comprises a flat surface and an opposing surface that is arc-shaped, since such a modification would form a capacitor having reduced gaps produced near the tab.  The capacitor having increased capacitance and reduced size. 
Regarding claim 13, Kawamura et al. disclose covering the opposing surface of each of the at least one electrode tab, and at least one region of the conductive foil adjacent to the at least one electrode tab (3) with and isolating material (5, 9).
Regarding claim 20, Kawamura et al. disclose a coating (5, 9) covering at least a portion of the opposing surface wherein the coating  (5, 9) comprises at least one of  a mechanical isolation, electrical isolation, electro-chemical isolation, or chemical-ionic isolation (fig. 3 – [0019]).
Regarding claims 21 and 24, Nakazawa discloses in fig. 2, the opposing surface is arc-shaped and separated from the flat surface by a plurality of edges. 
Regarding claim 22, and 25, Nakazawa discloses the electrode tab comprises a cross section formed at least partially by the flat surface (32c) and the opposing surface (32a), wherein the cross section is shaped as a triangle with a rounded apex.
Regarding claims 23 and 26, Nakazawa discloses in fig. 1, the sloped edge (22b) is a flat edge at an obtuse angle to the opposing surface .

Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) and Nakazawa (JP 11176688), as applied to claims 1 and 12 above, and further in view of Kityoharu et al. (WO 03/10082).
Regarding claims 8 and 14, the modified Kawamura et al. disclose the claimed invention except for the electrode tab comprises a rounded or beveled corner between the opposing surface and the s-shaped edge or the sloped edge.
Kityoharu et al. disclose a tab for use in an electrolytic capacitor (title), wherein the tab comprises corners that are rounded (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kawamura et al. so that the electrode tab comprises a rounded or beveled corner between the opposing surface and the s-shaped edge or the sloped edge, since such a modification would improve the quality of the electrolytic capacitor by eliminating cutting burrs.

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) and Nakazawa (JP 11176688), in further view of Yoshizawa et al. (JP 2006-147703).
Regarding claim 15, the modified Kawamura et al. disclose the claimed invention except for forming the at least one electrode tab by rolling, three-dimensional printing or extruding a conducting metal.
Yoshizawa et al. disclose an electrode tab that is formed by rolling (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kawamura et al. by using the at least one electrode tab of Yoshizawa, wherein the at least one electrode tab is formed by a rolling process, since such a modification would form a tab terminal for an electrolytic capacitor where the foil can wind with high density without cracking the electrode foil. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 06-045202) in view of Nakazawa (JP 11176688).
Regarding claim 17, Moriyama discloses in fig. 3-5, an electrode tab (11) for manufacturing a capacitor, comprising:
a first surface (top) and a second (bottom) surface, 
wherein an anode foil (13)  or cathode foil of the capacitor is cold welded [0025] to the second surface (bottom).
Moriyama discloses the claimed invention except for the electrode tab has a first surface that is 
A) arc-shaped, or 
B) separated from the flat surface by an s-shaped edge, or 
C) by sloped edge. 
Nakazawa discloses in fig. 2, an electrode tab comprising a plurality of surfaces, wherein the plurality of surfaces comprises a flat surface and an opposing surface that is arc-shaped. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrode tab of Moriyama so it comprises a flat surface and an opposing surface that is arc-shaped, since such a modification would form a capacitor having reduced gaps produced near the tab.  The capacitor having increased capacitance and reduced size. 
Regarding claim 18, the modified Kawamura et al. disclose an isolating material (9) covering at least a portion of the opposing surface, wherein the isolating material (9) comprises a recess configured to allow access to the opposing surface by a tool for cold welding the flat surface to the anode foil (1) or cathode foil (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP S4961036U

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848